Citation Nr: 0933757	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-21 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to residuals of a stroke and/or service-
connected diabetes mellitus.

3.  Entitlement to service connection for an eye disorder, to 
include as secondary to residuals of a stroke and/or service-
connected diabetes mellitus.

4.  Entitlement to service connection for a lung disorder, 
claimed as pleural effusions of the lungs and to include as 
due to herbicide exposure.

5.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 until 
October 1966.  

The matters of entitlement to service connection for 
residuals of a stroke, hypertension, and an eye disorder come 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In an October 2007 decision, the Board denied the Veteran's 
claims for service connection for residuals of a stroke, 
hypertension, and an eye disorder.  The Veteran appealed the 
Board's October 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a January 2009 
order granted the parties' joint motion for remand, vacating 
the Board's October 2007 decision and remanding the case for 
compliance with the terms of the joint motion.

Additionally, the Veteran also raised an appeal from a June 
2006 rating decision, in regards to the lung claim, and 
appeals from a December 2008 rating decision, in regards to 
the PTSD and TDIU claims, from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that in June 2009, the Veteran's attorney for 
the issues subject to the joint motion for remand, Robert V. 
Chisholm, was properly appointed by the Veteran to represent 
all of the issues on appeal.

The issues of increased rating for PTSD and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of evidence of record shows that the 
Veteran's residuals of a stroke are due to his service-
connected diabetes mellitus.  

2.  The preponderance of evidence of record shows that the 
Veteran's hypertension is due to his residuals of a stroke 
and/or service-connected diabetes mellitus.

3.  The preponderance of evidence of record shows that the 
Veteran's eye disorder is due to his residuals of a stroke 
and/or service-connected diabetes mellitus.

4.  The evidence of record does not show that the Veteran has 
a lung disorder related to his active military service, to 
include as due to his in-service herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for residuals of a stroke, including as secondary to his 
service-connected diabetes mellitus, type II, have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2008).

2.  The criteria for the establishment of service connection 
for hypertension, including as secondary to his stroke and/or 
service-connected diabetes mellitus, have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).

3.  The criteria for the establishment of service connection 
for an eye disorder, including as secondary to his stroke 
and/or service-connected diabetes mellitus, have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

4.  The criteria for the establishment of service connection 
for a lung disorder, to include as due to herbicide exposure, 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this case, the Board is granting in full the benefit of 
residuals of a stroke, hypertension, and an eye disorder 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed in regards to those claims.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has 
submitted statements and medical records.  He was also 
provided the opportunity to provide testimony at a RO formal 
hearing in February 2007.  There is no duty on the part of VA 
to provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the claimed disorder, if shown. The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the Veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorder is related to 
service, including his conceded in-service herbicide 
exposure.  Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision.  38 U.S.C.A. 
§ 5103A(d). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the Veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f).  

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

Notwithstanding the foregoing presumptive provisions above, 
the United States Court of Appeals for the Federal Circuit 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998). See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997). In other words, the 
fact that the Veteran does not meet the requirements of 38 
C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Residuals of a Stroke 

The Veteran seeks service connection for residuals of a 
stroke, to include as secondary to his service-connected 
diabetes mellitus.  

The Veteran's service treatment records do not indicate that 
the Veteran had a stroke in service or was treated for 
residuals of a stroke.  

The Veteran had a stroke in December 1997, at which time he 
was also diagnosed with hypertension.  The Veteran was not 
formally diagnosed with diabetes mellitus until 2001.   

In a September 2004 letter, the Veteran's private doctor, Dr. 
D.A.F., reported that he had reviewed the Veteran's lab work 
from December 2, 1997.  The examiner found that, to the best 
of his medical judgment, the Veteran's glucose was high at 
the time of his stroke, which was indicative of diabetes.  
The Veteran also had high cholesterol.  Although both 
conditions could be altered when in the hospital, the 
examiner found them suggestive of being involved in the 
causation of his medical condition.  To that extent, the 
examiner found that the Veteran's stroke may have been caused 
by diabetes; in terms of other causative factors, there was 
no clear alternate explanation for his stroke.  

Another private physician, Dr. J.D., provided a medical 
opinion in July 2005.  Dr. J.D. reported that he had reviewed 
the admission records from December 1997, the time of the 
Veteran's stroke.  He concurred with Dr. D.F.'s opinion that 
at the time of his stroke, the Veteran's blood sugar was 
elevated, which was indicative of diabetes.  The examiner 
further found that since diabetes is a risk factor for 
stroke, the stroke could be a result from the underlying 
diabetes that had been present in 1997.  

A VA examination was provided in July 2004 and included a 
review of the claims file.  The Veteran's medical history 
included hypertension since 1997, predating his diabetes 
mellitus.  He was also noted to have had exotropia as a child 
which returned after the stroke.  After examination, the 
examiner found the Veteran to have diabetes mellitus, 
peripheral neuropathy and erectile dysfunction, which were 
associated with his diabetes mellitus.  However, the examiner 
found the Veteran's 
cerebrovascular accident, with left hemiparesis and left 
hemianopsia, to not be related to diabetes or Agent Orange.

Another VA examination was provided in October 2005 and the 
VA examiner found that available laboratory studies showed he 
probably developed diabetes mellitus sometime around 2001, 
but that it was virtually impossible to precisely date its 
onset.  It could have been present for some months, or a year 
or more prior to 2001.  As to the question of the Veteran 
having diabetes mellitus around 1997, the VA examiner's 
opinion was indeterminate in the absence of any confirmatory 
laboratory studies that may have been obtained around that 
time.  

The Veteran provided a new private medical opinion, from Dr. 
R.F., in June 2009.  Dr. R.F. reported that he had reviewed 
the Veteran's entire claims file.  The examiner found that to 
a reasonable degree of medical certainty, it was most likely 
that the Veteran had diabetes years before the diagnosis was 
made.  The fact that he presented with endstage disease, 
namely a stroke, indicates that his diabetes was most likely 
present years beforehand.  The examiner further explained 
that diabetes is typically present for years prior to a 
diagnosis; fasting blood sugars are frequently elevated for 
years prior to the ultimate diagnosis.  He noted that 
diabetes is under diagnosed, even with routine testing; 
furthermore, the signs and symptoms of diabetes are vague and 
often silent.  Classic symptoms of diabetes do not occur 
until late in the development of it.  Strokes and 
cardiovascular events are considered manifestations of end-
stage disease and do not occur in recently diagnosed 
diabetes.  The examiner found that as diabetes leads to 
vascular disease and is a risk factor for heart disease and 
stroke, it was his professional opinion, to a reasonable 
degree of medical certainty, that the Veteran's stroke 
resulted from diabetes, given the lack of other etiologies, 
following a complete evaluation.

Dr. R.F. further noted that his opinion was shared by Dr. 
D.A.F., who had previously reported that the Veteran's blood 
sugar level at the time of his stroke was indicative of 
diabetes, which was in turn involved in the causation of his 
medical condition, and the most likely explanation for his 
stroke, given the lack of clear alternative explanations.  
Dr. R.F. thus concluded that the Veteran had developed 
diabetes prior to 1997 and was therefore diabetic at the time 
of his stroke.  Furthermore, the 1997 stroke was directly and 
causally related to his diabetes.

Service connection on a direct basis is not indicated, as the 
Veteran did not have a stroke and was not diagnosed with or 
treated for a stroke in service.  Additionally, no medical 
evidence of record indicates that his service was the direct 
cause of his stroke.  

However, the Board finds the preponderance to indicate that 
the Veteran had diabetes prior to his 1997 stroke.  Various 
medical examiners have found that the Veteran's blood sugar 
level at the time of his stroke indicated that he had 
diabetes at that time.  Furthermore, the examiners found 
diabetes to be the most likely explanation for stroke, and 
specifically found no clear alternative explanations for the 
etiology of his stroke.  

The preponderance of the medical evidence thus indicates that 
the Veteran's residuals of a stroke are due to his service-
connected diabetes mellitus.  Indeed, the record does not 
indicate that any medical opinion of record has found 
otherwise.  The only other medical opinions of record, which 
considers the Veteran's glucose level at the time of his 
stroke, found that it was possible that the Veteran had 
diabetes at that time.  

As the preponderance of the evidence is at least at 
equipoise, the benefit of the doubt applies.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for 
service connection for residuals of a stroke, as secondary to 
his service-connected diabetes mellitus, is granted.

Hypertension and Eye Disorder Claims

The Veteran further contends that his hypertension and eye 
disorder developed secondary to his residuals of stroke 
and/or his service-connected diabetes mellitus.

The Veteran's service treatment records do not indicate that 
he was diagnosed with or treated for hypertension or an eye 
disorder.  In regards to the hypertension and eye disorder 
claims, the evidence of record generally indicates that the 
Veteran was treated for both conditions following his stroke.

A March 1998 letter, from Dr. D.W., noted that the Veteran 
experienced a loss of vision on December 1, 1997.  The 
examiner noted that a CT scan and MRI showed evidence of a 
number of strokes in the brain, including the occipital lobe 
and brain stem, but that those scans were not available to 
him.  The examiner found him to have extraocular movements.  
He had a history of a lazy eye as a child, which had 
maintained good fusion capability in the past, but that had 
been markedly reduced since the stroke.  The examiner found 
that the Veteran had multiple strokes affecting the right 
thalamus, the right occipital lobe, and probably the right 
brain stem.  The examiner found this to account for the 
Veteran's motor weakness on the left side and left homonymous 
hemianopsia.  The brain stem lesion may also have affected 
his oculomotor functions, but the examiner doubted that.  

A February 1999 letter, from Dr. A.J.L., noted that the 
Veteran had a stroke followed by vertical deviation, which 
was superimposed on a long-standing intermittent extopia, 
with poor stereopsis.  He had double vision and a very large 
turn with subjective tilting of one of the images.  However, 
the Veteran subsequently underwent surgery, resulting in 
complete abolition of his vertical turn and his torional 
diplopia; he only had double vision in extremely horizontal 
gazes.  

An April 2002 private medical record, by Dr. A.J.L., noted 
that the Veteran had preexisting strabismus and bilateral 
thalamic strokes, and developed both horizontal and now 
vertical and torsional diplopia requiring surgery to correct 
his torsional and vertical deviation.  In May 2002, Dr. 
A.J.L. reported that his left eye torsion was basically gone, 
although he may still see it in occasional down gaze.  His 
vertical deviation was also doing well, with essentially no 
vertical turn in primary gaze and still a small angle 
intermittent deviation, which he controlled well 
horizontally.  

Subsequent medical records indicate that the Veteran 
continued to be treated for eye problems and hypertension 
following his stroke.  

A VA examination was provided in July 2004 and included a 
review of the claims file.  The Veteran's medical history 
included hypertension since 1997.  The examiner found the 
Veteran's cerebrovascular accident with left hemiparesis and 
left hemianopsia to not be related to diabetes or Agent 
Orange. Another VA examination was provided in October 2005 
and the examiner found that date of onset for the Veteran's 
hypertension was uncertain.

In June 2009, Dr. R.F. found, in his professional medical 
opinion, that given the Veteran's hypertension and 
ophthalmologic problems following his cerebrovascular 
accident, the absence of other etiologic factors, and the 
known association of those conditions to strokes, that the 
Veteran's hypertension and eye disorder necessitating ongoing 
treatment were secondary to stroke.  Dr. R.F. found the 
Veteran's hypertension and eye condition to be proximately 
due to the result of stroke residuals and diabetes mellitus, 
type II.

As previously discussed, the Board has granted service 
connection for the Veteran's residuals of a stroke.  The 
record indicates that the Veteran's hypertension and current 
eye disorder developed subsequent to his stroke.  Indeed, in 
June 2009, Dr. R.F. found both disorders to be proximately 
due to the result of stroke residuals and diabetes mellitus, 
type II.  The evidence thus suggests that the Veteran 
developed both disorders due to his service-connected 
residuals of a stroke and diabetes mellitus.

As the preponderance of the evidence is at least at 
equipoise, the benefit of the doubt applies.  Gilbert, 1 Vet. 
App. at 58. The Veteran's claims for service connection for 
hypertension and an eye disorder, to include as secondary to 
residuals of a stroke and/or service-connected diabetes 
mellitus, are granted.  

Lung Disorder Claim

The Veteran also contends that he has a lung disorder, which 
he describes as pleural effusions of the lungs, due to his 
in-service exposure to herbicides, including both Agent 
Orange and Agent White, as described in his February 2007 RO 
hearing testimony.

The Veteran's service treatment records indicate a sole 
complaint of pleuritic pain in May 1965.  However, his 
October 1966 separation examination found his lungs and chest 
to be normal and the Veteran did not report any pain or 
pressure in the chest or shortness of breath on his Report of 
Medical History.  

The Veteran's record is silent for any complaints of or 
treatment for a lung disorder for decades following his 
discharge from service.  The private medical records 
generally indicate that the Veteran has been treated for lung 
disorders, but do not provide any medical opinions as to the 
etiology of the disorders.  

The record indicates that the Veteran was not found to have a 
pleural effusion until September 2003.  In a September 18, 
2003 private medical record, by Dr. R.P.J., the Veteran 
reported a past history of smoking, but reported quitting at 
the time of his stroke years previously.  The chest 
examination revealed a question of some slight decreased 
breath sounds in the right base, but the examiner could not 
be absolutely sure.  The examiner found right pleural 
effusion with an unclear etiology.  

An October 2003 Saint Francis Hospital and Medical Center 
discharge summary noted that the Veteran had been diagnosed 
with recurrent pleural effusion and pleural thickening 
secondary to fibrothorax postoperative continuous air leak 
and empyema.  Postoperatively, the final diagnosis was 
fibrocysts of the pleura, without any evidence of 
mesothelioma.  The Veteran continued to have air leak, which 
gradually decreased and he developed pleural drainage from 
the tubes, due to empyema drain.  

A January 2006 private medical letter, from Dr. D.A.G., noted 
that the Veteran complained of coughing, particularly at 
night and when he lay down to sleep.  Chest x-rays revealed 
loculated fluid in the right chest, which was chronic and 
related to a previous trapped lung and resolved empyema.  The 
x-ray also revealed pleural fluid on the left side.  The 
examiner found him to have a history of worsening cough with 
new left effusion.  The examiner was also suspicious of 
congestive heart failure, perhaps diastolic dysfunction 
because of no obvious gross wall motion abnormalities on the 
echocardiogram.  The Veteran also had chronic obstructive 
pulmonary disease and a history of trapped lung.  

VA outpatient treatment records generally indicate that the 
Veteran has been found to have effusion.  A May 2006 VA 
outpatient treatment record noted that doctors were not clear 
on etiology of the left sided effusion, but that the Veteran 
believed that it was related to dioxin exposure.  

A February 2008 VA Chest Clinic Consult noted that the 
Veteran had chronic pleural effusions and needed continued 
care with VA, as well as a history of Agent Orange exposure.  
The examiner noted that the Veteran underwent a thoracoplasty 
in December 2007, after an empyema failed to resolve chronic 
pleural effusion with chest tube drainage.  The examiner 
noted that the Veteran's doctor, Dr. T., felt that the 
surgery resolved the pleural effusion issue for good.  

As the Veteran's service treatment records do not reflect 
chronic complaints of or treatment for a lung disorder, and 
the record is completely negative for any treatment for or 
diagnosis of a lung disorder for many years following 
service, presumptive service connection under 38 C.F.R. §§ 
3.307, 3.309(a) is not applicable.  

The record indicates that the Veteran did serve in Vietnam, 
thus his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f).  The record also indicates that exposure 
has previously been conceded and he was previously granted 
service connection for diabetes mellitus, type II, based on 
in-service exposure to Agent Orange.

The Board notes that the Veteran has not been diagnosed with 
a presumptive Agent Orange-related disease as defined by the 
regulations.  The presumptive provisions relating to exposure 
to herbicides are therefore inapplicable in this case.  Thus, 
a medical nexus between service and his lung disorder is 
necessary.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
Thus, the Board must additionally consider whether the 
Veteran is entitled to service connection for a lung disorder 
under the regular criteria for service connection without 
regard for the Agent Orange presumptions.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d). 

The Veteran's private medical records generally found the 
Veteran to have pleural effusions, without providing medical 
opinions relating such effusions to service.  Indeed, the 
September 2004 private medical record, from Dr. R.J. found 
the etiology of his pleural effusion to be unclear.  

VA outpatient treatment records similarly found the Veteran 
to have pleural effusions, but did not provide any medical 
opinions as to the etiology of his lung disorders.  The May 
2006 VA examiner noted that doctors were unclear as to the 
etiology of the effusions.

No medical opinions are of record indicating that the Veteran 
had a lung disorder in service or that his pleural effusions 
are due either to his service or his in-service exposure to 
herbicides.  Indeed, the only references as to the etiology 
of the pleural effusions made by medical professionals are to 
indicate that they are of unknown origin.  

The only evidence provided as to the Veteran's claim is his 
belief that his pleural effusions developed due to his in-
service herbicide exposure.  Although he can provide 
testimony as to his own experiences and observations, the 
factual question of if his lung disorder can be attributed to 
his in-service experiences is a medical question, requiring a 
medical expert.  He is not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
He does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert, 1 
Vet.App. at 58.  The Veteran's claim for service connection 
for a lung disorder, to include pleural effusions, and 
including as due to herbicide exposure, is denied. 


ORDER

Service connection for residuals of a stroke, including as 
secondary to the Veteran's service-connected diabetes 
mellitus, is granted.

Service connection for hypertension, including as secondary 
to stroke and/or service-connected diabetes mellitus, is 
granted.

Service connection for an eye disorder, including as 
secondary to stroke and/or service-connected diabetes 
mellitus, is granted.

Service connection for a lung disorder, claimed as pleural 
effusions of the lungs, to included as due to the Veteran's 
in-service herbicide exposure is denied.


REMAND

The Veteran contends that his service-connected PTSD is more 
severe than indicated by the 30 percent disability rating 
that he was previously granted, as indicated by his March 
2009 Notice of Disagreement requesting a 50 percent 
evaluation.  He also contends that he is entitled to TDIU 
based on his service connected disabilities.

To date, the Veteran has not been issued a Statement of the 
Case (SOC) for the issues of TDIU or PTSD, and under the 
circumstances the Board has no discretion and must remand 
these matters for issuance of an SOC.  See Manlicon v. West, 
12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 
131-132 (1999).

The Board further notes that the Veteran's claims for service 
connection for residuals of stroke, hypertension, and an eye 
disorder have been granted.  Depending on the applicable 
disability ratings found by the RO/AMC in regards to those 
claims, the Board notes that the Veteran might be found to be 
100 percent disabled based on his service-connected 
disabilities. 

Accordingly, the case is REMANDED for the following action:

A Statement of the Case should be 
issued to the Veteran concerning the 
claims of increased rating for PTSD and 
entitlement to TDIU.  The Veteran 
should be advised of the necessity of 
filing a timely substantive appeal if 
he wants the Board to consider this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


